VOTING RIGHTS AGREEMENT




The Voting Rights Agreement (herein called “this Agreement”) is entered into as
of June 28, 2011, by the following parties:




(1)

AMS-INT ASIA LIMITED, a company duly established and registered under the laws
of Hong Kong with its registered address at Unit 4, 7/F, Bright Way Tower No. 33
Mong Kok Road, Kowloon, Hong Kong. (herein called "the Attorney")

(2)

Beijing Yiyueqiji Science and Technology Development Ltd. Inc.( 北京一跃骐骥科技发展有限公司),
a company duly established and registered under the laws of the PRC with its
registered address at 1607, Lanbao International Center, West of Dawang Rd,
Chaoyang District, Beijing and the phone number of +86(010)85997089. (
"Yiyueqiji")

(3)Mr. SU Jin, a PRC citizen with ID No.:420103197307273711;

(4)Mr. XING Zhibin, a PRC citizen with ID No.:_21070319830426261X;(collectively
with Mr. SU Jin, the “Principal”)

Attorney, Yiyueqiji and the Principals are hereinafter referred to as,
individually, a "Party" and collectively, the "Parties".




RECITALS




Yiyueqiji engages in the business of technology marketing services, softwares
development, computer system services and electronic products sales (the
“Business”). The Principals collectively hold 100% of the equity interests of
Yiyueqiji.

Subsequent to entering into this Agreement, the Parties will also enter into a
set of related agreements set forth in Schedule 2(collectively called “the
Complete Set of Agreements”) in order to give effect to the Restructuring
Agreement. As a consideration to Attorney’s obligations under the Complete Set
of Agreements, each of the Principals agrees to grant an irrevocable power of
attorney (herein called the “POA”) to the Attorney in exercising voting rights
(herein called “the Voting Rights”) of his/her own shareholding of Yiyueqiji
(herein called “the Shares”) during the term of this Agreement.

Yiyueqiji acknowledges the rights and obligations of the Principals and the
Attorney set forth herein and shall cooperate in the implementation of the POA
hereunder.

NOW the Parties agree as follows;



--------------------------------------------------------------------------------






1.

VOTING RIGHTS

1.1 Voting Rights Agreement. Unless otherwise agreed in writing by the Attorney,
each Principal hereby agrees that, at any meetings or in any other circumstances
upon which a vote or other actions of the holders of the Voting Rights is
sought, each Principal shall, at all times, during the Term of this Agreement,
vote  in accordance with the Attorney’s prior written instruction. Each
Principal shall seek  instructions from the Attorney at least [·] business days
before exercising the Voting Rights..

1.2 Irrevocable POA. Concurrent with the execution of this Agreement, each of
the Principals shall deliver, or cause to be delivered a POA to the Attorney to
appointing the Attorney or any of its authorized representatives to vote in
accordance with the prior written consent of Attorney at any meetings or in any
other circumstances whereby the Voting Rights are being exercised.  Any time
after the execution of the POA, upon the Attorney’s prior written instructions,
the Principals shall execute and deliver a new POA to withdraw the authorization
with respect to the representative of the Attorney in the POA and appoint the
specified representative as the attorney.

1.3 Security. Concurrent with the execution of this Agreement, each of the
Principals shall execute and deliver an equity pledge agreement, both in form
and in substance to the satisfaction of  the Attorney, for each of them to
pledge the Voting Rights with the Attorney as a collateral on their obligations
under this Agreement.



--------------------------------------------------------------------------------






2.

TRANSFER RESTRICITIONS

2.1 Transfer of Shares. During the Term of this Agreement, the Principals shall
not sell, assign, transfer, pledge, hypothecate, mortgage, encumber or otherwise
dispose through one or a series of transactions of the Shares without the prior
written consent of the Attorney.

2.2 Transfer of Voting Rights. During the Term of this Agreement, each of the
Principals shall ensure that no power of attorney or proxy (other than the POA)
is granted, and no voting agreement or similar agreement (other than this
Agreement) is entered into with respect to any of the Shares.




3.

TERM

3.1 Term. This Agreement is executed on the date first above written and shall
take effect as of such date. Unless terminated earlier in accordance with the
provisions of this Agreement or any subsequent agreements by the Parties in
writing, the term of this Agreement shall be 1 year (the “Term”). The Term shall
be automatically extended unless terminated by Attorney prior to the expiration.
The extended term shall be determined by the Attorney, and Yiyueqiji and the
Principals shall unconditionally accept such extended term.




4.

REPRESENTATIONS AND WARRANTIES

4.1 Yiyueqiji and each of the Principals hereby jointly and severally represent
and warrant to the Attorney as follows:

  (a) Each Principal is the sole, true and lawfully registered and beneficial
owner of the Shares with no restrictions on his/her voting rights or rights of
disposition pertaining thereto; none of the Shares is subject to any voting
trust or other agreement or arrangement with respect to the voting of the
Shares; and none of the Shares is subject to any encumbrance or other
restrictions on transfer, except as otherwise provided under this Agreement;



--------------------------------------------------------------------------------



  (b) Each of the Principals has full power and legal right to enter into this
Agreement and perform his or her obligations under this Agreement and in
executing the POA;

  (c) The execution and delivery of this Agreement and the POA do not, and the
performance of this Agreement and the POA by each Principal will not, conflict
with or violate any and all constitutional documents of Yiyueqiji;

  (d) This Agreement and the POA constitute a legal, valid, binding and
enforceable obligation of each Principal;

  (e) No further action performance of any conditions and consent of any person;
or notice, report, registration, filing or declaration to any PRC authority; or
consent, license, permit, approval, authorization or exemption from any PRC
authority is required to perfect the execution, delivery, performance or
enforcement of this Agreement and the POA or its admissibility as evidence in
court or the perfection of the POA or its admissibility as evidence in court or
the perfection of the POA hereby constituted, other than those which have been
executed and are currently in full force and effect; and

  (f) Yiyueqiji and each Principal have taken all corporate actions (to the
extent applicable) necessary for the authorization, execution and delivery of
this Agreement and the POA, and the authorization of the performance of all
obligations of each Principal under this Agreement and the POA.




5.

REMEDIES

5.1 Yiyueqiji and each of the Principals acknowledge that the Attorney will
suffer irreparable damages and that there will be no adequate remedy at law for
a violation of any of their covenants or agreements herein. Therefore, it is
agreed that, in addition to any other remedies that may be available to the
Attorney upon any such violation, the Attorney will have the right to enforce
such covenants and agreements by specific performance and any other means
available to the Attorney under law.



--------------------------------------------------------------------------------






6. TERMINATION

6.1 During the Term of the Agreement, except otherwise provided under this
Agreement, Yiyueqiji or any Principal shall not terminate this Agreement and the
POA. Attorney shall have the right to terminate this Agreement and the POA at
any time after giving thirty (30) day’s prior written notice to Yiyueqiji and
the Principals.

6.2 The termination of this Agreement and POA shall not  relieve Yiyueqiji or
any of the Principals from any liabilities with respect to any breach of this
Agreement occurred prior to such termination.

 

7. GOVERNING LAW

 

 The Parties submit to the non-exclusive jurisdiction of the Hong Kong courts
and each Party waives any objection to proceedings in Hong Kong on the grounds
of venue or inconvenient forum.




8. NOTICES

8.1

For all purposes of this Agreement or with regard to any matter arising hereof
or in connection herewith, the Parties hereby choose the following addresses as
their respective domicilia citandi et executandi (“domicilium”):




AMS-INT ASIA LIMITED

Unit 4, 7/F, Bright Way Tower No. 33 Mong Kok Road, Kowloon, Hong Kong.




Beijing Yiyueqiji Science and Technology Development Ltd. Inc.

1607, Lanbao International Center, West of Dawang Rd, Chaoyang District, Beijing

Attention:

Telephone No.:

Facsimile No.:

 



--------------------------------------------------------------------------------




Mr. SU Jin

No.9, Door 6, Building 8, North Zone Dormitory, Guofang Kegongwei, Haidian
District, Beijing




Mr. XING Zhibin

   No. 46, Building 6, Paris Haoyuan, Juhuali, Linghe District, Jinzhou,
Liaoning Province




Any Party hereto shall be entitled, by notice in writing to the others, to
change its domicilium as set out above to any other physical address which
address shall not be a post office box or poste restante.

8.2.

Any notice which may be required to be given to a Party shall be sent to such
Party’s address as set out above, or duly altered from time to time, and shall:

8.2.1 be delivered by hand, in which event it shall be deemed to have been
received on the day following the date of delivery;  or

8.2.2. be sent by prepaid registered post, in which event it shall be deemed to
have been delivered and received on the 7th business day after posting unless
the contrary is proved; or

8.2.3. be sent by facsimile transmission, in which event it shall be deemed to
have been received on the day following the date of delivery;  or

8.2.4. be sent by email, in which event it shall be deemed to have been received
on the day following the date of delivery.

8.3.

Notwithstanding anything to the contrary herein contained, a written notice or
communication actually received by a Party shall be an adequate written notice
or communication to it notwithstanding that it was not sent to or delivered at
its chosen domicilium.




9. MISCELLANEOUS

9.1 Assignments. Yiyueqiji shall not assign or transfer all or any of its right,
benefit or obligations under this Agreement without the prior written consent of
the Attorney. Yiyueqiji agrees that the Attorney may assign its rights, benefits
or obligations under this Agreement to any third party in the sole discretion of
the Attorney.



--------------------------------------------------------------------------------



9.2

Amendments. No amendment or modification of this Agreement shall be valid
 except in writing by Attorney. The amended agreements and supplementary
agreements that have been signed by the Parties and that relate to this
Agreement shall be an integral part of this Agreement and shall have the same
legal validity as this Agreement.

9.3

No Implied Waivers. Attorney shall not be deemed to waive any of this Agreement
except specifically waived in writing. Attorney’s delay in exercising any right
is not a waiver of its right.

9.4

Further Assurances. Yiyueqiji shall execute and deliver such other documents and
do such other acts as the Attorney may request in order to fulfill Yiyueqiji’s
obligations under this Agreement and to protect the Attorney’s interests.

9.5

Entire Agreement. The Complete Set of Agreements including this Agreement, and
all exhibits and schedules hereto or thereto, constitute the entire agreement. .
All schedules and exhibits referred to herein are incorporated in this Agreement
by reference and constitute an integral part of this Agreement.

9.6

Severability and Replacement. In the event that any provision of this Agreement
is determined to be invalid, illegal or enforceable in any respect in accordance
with any applicable laws or regulations, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not be
affected or comprised in any respect. The Parties shall strive in good faith to
replace any such invalid, illegal or unenforceable provision with effective
provisions that will accomplish the intentions of the Parties to the greatest
extent permitted by law.

9.7

Language This Agreement shall be executed in Chinese and English.. In case of
any discrepancies between the English and Chinese text of the Agreement, the
English version shall prevail.

9.8

Headings. The headings in this Agreement are for reference only and shall not
affect the construction of this Agreement.



--------------------------------------------------------------------------------



9.9

Interpretation. Unless otherwise provided, the words, expressions and references
below shall have the following meanings:

(a)

References to clauses and schedules of this Agreement include any amendments to
them that may occur from time to time.

(b)

References to this Agreement or any other agreement or documents include any
amendments, notations or supplements to the agreements or documents that may
occur from time to time.

(c)

References to any statute or statutory provision include any amendments,
extensions, consolidations, or replacements pertaining to the statute or
provision and any statute or provision that amend, extends, consolidates or
replaces the statute or provision, and shall also include any orders,
regulations, instruments or other subordinate legislation made under the
relevant statute or provision.

(d)

Words denoting the singular include the plural and vice versa.

(e)

References to “persons” include individuals, firms partnerships, joint ventures,
companies, corporations, unincorporated bodies of persons, states, and any
agencies of state and their assigns, transferees or successors in title.

(f)

The words “including” and “in particular” simply illustrate or emphasize certain
terms within a provision and they shall not limit any provision in any way.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be executed and
delivered as of the Effective Date.

AMS-INT ASIA LIMITED



Per:

 /s/ Fengrui Yue

Authorized Signatory




BEIJING YIYUEQIJI SCIENCE AND TECHNOLOGY DEVELOPMENT  LTD. INC.



Per:

/s/ SU Jin

Authorized Signatory




Mr. SU Jin




/s/ SU Jin




Mr. XING Zhibin




/s/ XING Zhibin











--------------------------------------------------------------------------------

SCHEDULE 1   FORM OF IRREVOCABLE POWER OF ATTORNEY

In order to secure performance of certain obligations owed by the shareholders
of  Beijing Yiyueqiji Science and Technology Development Ltd. Inc. (the
“Principals”) under that this Voting Rights Agreement (the “Agreement”) of even
date herewith entered into with AMS-INT ASIA LIMITED (“Attorney”) and Yiyueqiji,
each Principal hereby gives and executes this Irrevocable Power of Attorney
(this “POA”).

Each Principal hereby irrevocably and to the fullest extent permitted by law
appoints Attorney as its proxy, with full power of substitution, to the full
extent of each of the Principals’ rights with respect to his or her entire
shareholding in Yiyueqiji (the “Shares”).

Upon execution hereof, all prior power of attorneys given by any of the
Principal with respect to any Shares are hereby irrevocably revoked, and each
Principal hereby warrants that no power of attorney will be given to any third
party with respect to any Shares without the prior written consent of the
Attorney. This POA is irrevocable; is of interest, and granted based on the
Agreement. This POA can only be revoked   upon the termination of this
Agreement.

The Attorney appointed in this POA is entitled to exercise this POA, and to vote
at any meetings or in any other circumstances upon which the vote or other
action of the shareholders of the Shares is sought.

This POA shall be binding upon all officers, directors, attorneys, assigns and
successors of each of the Principals.

IN WITNESS WHEREOF, The undersigned has executed this POA on June 28, 2011.




Mr. SU Jin                                  Mr. XING Zhibin

/s/ SU Jin

/s/ XING Zhibin

                                    














--------------------------------------------------------------------------------

SCHEDULE 2




1、

Intellectual Property License Agreement

2、

Exclusive Management and Consulting Services Agreement

3、

Voting Rights Agreement

4、

Call Option Agreement






